Citation Nr: 1453973	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-08 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for degenerative disc disease and arthritis of the lumbar spine with bilateral neuropathy of the lower extremities, to include as secondary to service-connected myofascial strain of the lumbar spine.   

(The following issues are addressed in a separate Board decision under a separate docket number and with a different representative: (1) entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability to the low back, legs, and lower extremities as the result of VA low back surgery (laminectomy) on April 4, 2007, and (2) entitlement to an initial disability rating greater than 20 percent for a myofascial strain of the left paraspinal muscles).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1977 to August 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board remanded the appeal in April 2012 and February 2013 for further development.  The case has since been returned to the Board for appellate review.

The Veteran requested a Board hearing before a Veterans Law Judge in an April 2012 Substantive Appeal (VA Form 9).  In July 2012, the Veteran clarified that he would like a videoconference hearing.  The Board remanded the appeal in February 2013 for the Veteran to be scheduled for a videoconference hearing.  However, the Veteran cancelled that request according to a March 2013 Report of General Information.  Therefore, the Board videoconference hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2014).  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals various documents that have been reviewed by both the RO and the Board.  

In January 2014, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA) for the appeal.  38 C.F.R. § 20.901(a) (2014); see 38 U.S.C.A. §§ 5109(a), 7109(a) (West 2002 & Supp. 2014).  The VHA report, received in February 2014, has been associated with the claims folder.

FINDINGS OF FACT

1.  The Veteran's degenerative disc disease and arthritis of the lumbar spine with bilateral neuropathy of the lower extremities did not manifest in service or within one year thereafter and are not related to any event or incident of his active service from July 1977 to August 1977.

2.   The Veteran's current degenerative disc disease and arthritis of the lumbar spine with bilateral neuropathy of the lower extremities were not caused or aggravated by his service-connected myofascial strain of the lumbar spine.   


CONCLUSION OF LAW

Degenerative disc disease and arthritis of the lumbar spine with bilateral neuropathy of the lower extremities were not incurred in active service, may not be presumed to have been so incurred, and are not proximately due to, the result of, or aggravated by a service-connected myofascial strain of the lumbar spine.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the claimant should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for the service connection claim at issue in this case was satisfied by letters sent to the Veteran in July 2010, September 2010, April 2012, March 2013, and April 2013.  Moreover, the service connection issue on appeal was last adjudicated by the RO in a June 2013 Supplemental Statement of the Case (SSOC), such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regard to the secondary service connection issue on appeal, the Board acknowledges that none of the VCAA letters of record provided any notice addressing secondary service connection.  In any event, the Veteran's personal statements demonstrate that he had actual knowledge of what evidence is required to establish secondary service connection.  Furthermore, the Board concludes that a reasonable person in the Veteran's position would have known from the information he received what he was required to submit in order to substantiate his secondary service connection claim.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed.Cir.2007) (noting that defects in notice are not prejudicial where the claimant had actual knowledge or a reasonable person could be expected to understand from the information provided).  Specifically, in the February 2011 notice of disagreement (NOD), the Veteran indicated that his degenerative disc disease was "secondary" to his service-connected lumbar strain.  Moreover, in additional December 2012 and October 2013 letters from an attorney, the Veteran discussed evidence analyzing whether or not his degenerative disc disease and arthritis of the lumbar spine were "caused by or aggravated by" his service-connected myofascial strain of the lumbar spine.  Finally, the April 2012 SOC provided the Veteran with a summary of the pertinent evidence as to the secondary service connection issue, a citation to the pertinent laws and regulations governing this issue, and a summary of the reasons and bases for the RO's decision to deny the secondary service connection issue.  Notably, the SOC provided a copy of the pertinent regulation (§ 3.310) for establishing secondary service connection.  Thus, the Board is satisfied the Veteran was afforded a meaningful opportunity to participate in the adjudication of the secondary service connection issue.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  

Accordingly, the Veteran has received all required notice in connection with the claim for service connection for degenerative disc disease, such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  

With respect to the duty to assist, the RO has secured all identified and available medical records, including the Veteran's VA treatment records, private treatment records as identified and authorized by the Veteran, service treatment records, service personnel records, and Social Security Administration (SSA) disability records.  The Veteran has also submitted personal statements and additional private medical evidence.  In a March 2013 statement, the Veteran related that all pertinent VA and private treatment records had been identified and submitted.  

The Board does acknowledge that, in a June 2006 private report, a Dr. S.B., MD. (initials used to protect privacy) stated that, if an earlier physician (Dr. G.M., MD,) who performed an earlier 1992 low back surgery did in fact relate the Veteran's degenerative disc disease to his military injury, then Dr. S.B. would do so as well.  However, the actual 1992 surgery report from this physician, Dr. G.M., is of record, but it does not indicate there is a nexus between the Veteran's degenerative disc disease and his military injury.  In addition, neither the Veteran nor his representative has submitted a specific, nexus medical opinion from Dr. G.M.  The Board is satisfied the RO has made reasonable efforts to obtain any relevant private medical records, and no further effort is required.  38 C.F.R. § 3.159(c).

The Veteran was also afforded several VA examinations and opinions, but most importantly, a comprehensive VHA specialist medical opinion in February 2014, which addressed the etiology of his degenerative disc disease and arthritis of the lumbar spine with bilateral neuropathy of the lower extremities.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As will be discussed below, the VHA opinion in particular was thorough, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  As such, there is no basis for any further VA examination or opinion as to the service connection and secondary service connection issues on appeal.  The February 2014 VHA opinion is fully adequate.  

With regard to the previous April 2012 and February 2013 Board remands, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remands, the AOJ scheduled the Veteran for a Board videoconference hearing (of which he cancelled); issued a SOC for the service connection issue on appeal pursuant to the Court's holding in Manlincon v. West, 12 Vet. App. 238 (1999); and secured VA examinations to determine the etiology of his degenerative disc disease and lower extremity neuropathy on both a direct and secondary basis.  As such, the AOJ has substantially complied with the Board's instructions.  (The Board also followed up on these actions by securing an additional VHA specialist medical opinion).  

In summary, the Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his service connection claim for degenerative disc disease and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist to the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the above service connection issue on appeal.


II.  Service Connection Analysis

The Veteran has asserted that his degenerative disc disease of the lumbar spine and arthritis with bilateral neuropathy of the lower extremities either began in service when he sustained a documented low back injury after an assault from a drill sergeant, or in alternative, was caused or aggravated by his service-connected myofascial strain.  See April 2007 VA Form 9; February 2011 NOD; April 2012 VA Form 9.

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for degenerative disc disease of the lumbar spine and arthritis with bilateral neuropathy of the lower extremities.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.   38 C.F.R. § 3.303(d).   See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker, 708 F.3d 1335-1337.  In the present case, arthritis and neuropathy/ radiculopathy (other organic disease of the nervous system) are an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if these diseases are noted or shown in the record.  Walker, 708 F.3d at 1338-39.   Service connection for an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  That is, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  

The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence that the Veteran meets the threshold criterion for service connection of current degenerative disc disease of the lumbar spine and arthritis with bilateral neuropathy of the lower extremities.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Specifically, a VA examination dated in May 2012 diagnosed degenerative disc disease and arthritis of the lumbar spine.  In addition, a VA neurological examination dated in June 2012 revealed bilateral lower extremity lumbar radiculopathy and peripheral neuropathy.  These diagnoses were shown by VA and private X-rays, computed tomography (CT) scans, and magnetic resonance imaging (MRI) reports conducted from 2004 to 2012.  Thus, the Veteran clearly has current low back degenerative arthritis and bilateral lower extremity neuropathy disorders, and the remaining question is whether these disorders manifested in service, within one year of service (for the arthritis or neuropathy), or are otherwise related thereto.

The Veteran's service treatment records dated in July 1977 and August 1977 document that he sustained a low back strain after an assault from a drill sergeant.  In August 1977, the Veteran's complaints of tenderness of the lumbar spine with daily back pain were noted, but the lumbar spine had full range of motion.  He was also diagnosed with a sway back - a lumbar lordosis.  The Veteran was put on profile.  The Veteran also reported that the low back pain radiated to the left thigh, buttocks, hip, and foot.  (On this basis the Veteran has already been granted service connection for a myofascial strain of the left paraspinal muscles, currently rated as 20 percent disabling).  However, the Veteran's service treatment records are entirely negative for any treatment or diagnosis of degenerative disc disease of the lumbar spine and arthritis with bilateral neuropathy of the lower extremities.  Thus, there is no probative evidence the Veteran had a chronic arthritis or neuropathy/radiculopathy disorder, at the time he separated from service in August 1977.    

It follows that, under 38 C.F.R. § 3.303(b), this case does not meet the test for "chronic disease" as set forth in lieu of a medical nexus.  Although arthritis and neuropathy/radiculopathy are each an enumerated "chronic disease" under 38 C.F.R. § 3.309(a) (listing named chronic diseases), neither disorder in the present case is "shown" in service.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  The service treatment records in the present case fail to establish a combination of manifestations sufficient to identify the disease entity of lumbar arthritis and neuropathy/radiculopathy of the lower extremities, as opposed to any other diagnosis.  That is, 38 C.F.R. § 3.303(b) equates "shown in service" with a reliable diagnosis of the chronic disease while in service.  Walker, 708 F.3d at 1339.  No such diagnosis of arthritis of the lumbar spine or neuropathy/radiculopathy of the lower extremities, is of record during service.  

Following his military service, there is no objective indication of arthritis or degenerative changes of the lumbar spine or neuropathy/radiculopathy of the lower extremities, within one year after service.  Arthritis must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this regard, within one year of service, an August 1977 VA medical certificate assessed a low back muscle strain, but not arthritis.  Within one year of service, an April 1978 VA examiner noted the Veteran's complaints of intermittent low back pain and right hip stabbing pains when bending.  Regardless, the examiner found no objective evidence of low back arthritis or neuropathy of the lower extremities, as an April 1978 VA X-ray of the lumbar spine was unremarkable, except for minor lumbar scoliosis.  Rather, the first concrete evidence of arthritis/degenerative changes and neuropathy was an October 1992 private CT scan, which revealed degenerative disc changes with right-sided herniated disc displacing the proximal right S1 nerve root.  As a result, due to his herniated disc, the Veteran underwent back surgery (left L5-S1 hemilaminotomy and diskectomy and L5-S1 foraminotomy) in October 1992.  At the earliest, the Board acknowledges some low back, left foot, right thigh, and buttock symptomatology is noted in a VA medical certificate dated in March 1986.  It was noted this was due to a post-service injury after living heavy boxes.  This timeframe still would have been many years after his separation from service.  Thus, the Veteran is not entitled to service connection for arthritis or degenerative changes of the lumbar spine or neuropathy/radiculopathy of the lower extremities, on a presumptive basis, either as a chronic disease during service or within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1335-37.   

Moreover, the evidence as a whole does not establish continuity of symptomatology of degenerative disc disease of the lumbar spine and arthritis with bilateral neuropathy of the lower extremities or frequent or persistent symptoms for any of his other low back disorder (with the exception of his already service-connected myofascial strain of the left paraspinal muscles) since service.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339.  In fact, there is no specific lay assertion from the Veteran or clinical evidence suggesting or demonstrating continuous, ongoing symptomatology from arthritis of the low back or neuropathy of the lower extremities subsequent to his separation from active duty in August 1977.  In this regard, following his military service, a March 1986 post-service injury due to lifting boxes was noted, but at that time, the Veteran denied any history of a prior back injury.  A July 1990 Social Security Administration (SSA) disability examination revealed a diagnosis of a lumbosacral sprain/strain after the Veteran was involved in a motor vehicle accident (MVA) in June 1990.  He had reported low back pain and right leg pain after his MVA.  An August 1990 private history and physical examination also recorded complaints of low back pain and right leg numbness and tingling after his MVA.  He was diagnosed with lumbar myositis and probable herniated disc.  A January 1991 SSA examination discussed low back pain radiating to the Veteran's right leg, right foot, and right toes.  The Veteran denied the existence of similar pain prior to the MVA.  Another MVA was mentioned to have occurred in March 1989.  In all of these SSA records, there was no mention of his previous in-service injury.  The Board may consider a lack of notation of a medical condition or symptoms in medical records where such notation would normally be expected.   Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  

In fact, the first post-service evidence in the claims folder of degenerative disc disease of the lumbar spine and arthritis with bilateral neuropathy of the lower extremities is from the early 1990s, which was over 10 years after his separation from service.  (There were instances of recurring back strains in 1977, 1978, and 1986, but for which the Veteran is already service-connected).  When it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board has considered that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).   In summary, in this case, there is no lay allegation of continuous or frequent and persistent degenerative arthritis or radiculopathy symptoms since separation from service in August 1977.  

With regard to a nexus to the in-service injury, the record reflects several favorable and unfavorable medical opinions of record.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a).  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When VA undertakes to provide a medical examination or opinion, it must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim ..., he must provide an adequate one....").  An examination or opinion is adequate if it is "thorough and contemporaneous," considers the Veteran's prior medical examinations and treatment, and "describes the disability ... in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical examination report or opinion must also "contain not only clear conclusions with supporting data[ ] but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board errs by relying on an inadequate opinion.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

With regard to the favorable evidence, in a June 2006 private report, Dr. S.B. stated that he treated the Veteran for chronic low back pain with left leg pain and numbness.  The Veteran indicated that, after his earlier 1992 low back surgery, the symptoms did decrease for four years, but did not completely resolve.  These symptoms had gradually returned and worsened over time.  He was diagnosed with degenerative disc disease with disc space narrowing.  Dr. S.B. added that, if an earlier physician (Dr. G.M.) who performed earlier 1992 low back surgery did in fact relate the Veteran's degenerative disc disease to his military injury, then Dr. S.B. would do so as well.  However, the Board has reviewed the actual 1992 surgery report from this earlier physician, Dr. G.M., which is of record, but Dr. G.M. did not provide a medical nexus opinion in this report.  In addition, neither the Veteran nor his representative has submitted a specific medical nexus opinion from Dr. G.M.  No further analysis or detailed discussion was provided by Dr. S.B. to the extent it can be inferred he offered a conditional nexus opinion.  A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   In assessing evidence, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  A clinician must provide a rationale for any medical opinion proffered.  See Nieves-Rodriguez, 22 Vet. App. at 305 (lack of a reasoned medical explanation is a significant factor in assessing the value of a medical opinion).  Thus, the private opinion of Dr. S.B. is entitled to only limited probative value in support of the Veteran's claim.  

With regard to the unfavorable evidence, the Veteran was afforded a VA examination in July 2006.  The VA examiner, a physician, rendered diagnoses of a myofascial strain of the left paraspinal muscles and lumbosacral disc disease and degenerative disease with left lateral femoral cutaneous neuropathy.  The examiner opined that, although the myofascial strain of the left paraspinal muscles was related to the in-service injury, the lumbosacral disc disease and degenerative disease are not related to the in-service injury.  The examiner reasoned that service treatment records and immediate post-service medical records made no findings regarding disc disease.  (As discussed by the Board above, post-service VA treatment records confirm the examiner's finding).  The examiner added that the left femoral neuropathy was also not related to service, as it began in 2004 following prostate surgery.  This statement in this examination report is somewhat flawed in that claims folder does contain earlier evidence of neuropathic symptoms in the 1990s.  The weight of a medical opinion is diminished where that opinion is based on an inaccurate factual premise.   See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  In an August 2006 VA addendum opinion, the VA examiner stated that the finding of lumbar spine tenderness found upon examination was related to the service-connected paraspinal muscle strain, while the limitation of motion found upon examination was related to both the muscle strain and the degenerative disc disease.  The limitation of motion due to each disorder could be delineated according to the examiner.  Overall, the July 2006 VA examiner's report provides some limited evidence against service connection for degenerative disc disease of the lumbar spine and arthritis with bilateral neuropathy of the lower extremities on a direct basis.  

With regard to the unfavorable evidence, the Veteran was afforded another VA examination in May 2012 by a VA spinal cord physician.  The examiner provided range of motion testing and indicated the degree at which painful motion began.  The examiner concluded that the myofascial strain of the paraspinal muscles was completely healed.  The examiner stated "looking at the Veteran's MRI revealed that his problem is the result of degenerative disc disease and osteoarthritis and not myofascial pain...therefore his current condition of back is 100% result of non-service connected condition."  The examiner reasoned that the recent MRI revealed that the Veteran's current problems are not due to a myofascial strain.  Instead, the degenerative disc disease and osteoarthritis were the result of post-service heavy labor jobs and multiple MVAs.  The Board emphasizes that the May 2012 VA examiner's findings, in large part, are supported by the other clinical evidence of record, in particular SSA disability records from the early 1990s.    
  
However, the Board acknowledges the inaccurate sensory testing of the May 2012 VA examiner reflected no evidence of radicular pain or any other neurologic abnormalities.  The normal neurological findings assessed at the May 2012 VA examination conflict with the clear sensory findings of the June 2012 VA examination of the peripheral nerves.  The June 2012 VA examination found incomplete paralysis of the bilateral sciatic nerve, superficial peroneal nerve, anterior tibial nerve, posterior tibial nerve, internal saphenous nerve, obturator nerve and incomplete paralysis of the external cutaneous nerve of the left thigh after objective testing.  The June 2012 VA examiner concluded that the findings were "consistent with a diagnosis of [bilateral] lower extremities lumbar radiculopathy and peripheral neuropathy."   (An earlier July 2007 electromyography (EMG) report also established similar findings).  Therefore, the May 2012 VA examiner's findings do provide evidence against the service connection claim, although the examiner's conclusions are tempered by the inaccurate findings regarding the Veteran's neuropathy.  Overall, the examiner's reasoning against a nexus to service is probative.  

With regard to the unfavorable evidence, the Veteran was afforded another VA examination in May 2013 by the same previous May 2012 VA spinal cord physician.  The examiner provided range of motion testing and indicated the degree at which painful motion began.  The examiner again concluded that the Veteran's degenerative disc disease and osteoarthritis were not related to his military service.  The examiner reasoned that the Veteran's degenerative disc disease and osteoarthritis was the natural progress of his obesity.  

In light of the conflicting lay and medical evidence discussed above, in January 2014, on its own initiative and pursuant to VA regulation, the Board requested an expert opinion from a VHA orthopedic spine surgeon seeking to answer the following questions:

(1)  Is it at least as likely as not (50 percent or more probable) that the Veteran's current degenerative disc disease of the lumbar spine and bilateral neuropathy of the lower extremities had its onset or manifested in service or is otherwise related to his in-service low back injury?

(2)  Is it at least as likely as not (50 percent or more probable) that the Veteran's service-connected myofascial strain of the left paraspinal muscles caused or chronically worsened (i.e., aggravated) his current degenerative disc disease of the lumbar spine and bilateral neuropathy of the lower extremities?  

(3) Is any form of ankylosis of the lumbar spine established in the evidence of record?  (The VA examiners did not directly address whether ankylosis exists).  If further physical evaluation or testing of the Veteran is required to make this determination, please state so in the report.  

(4)  Has the service-connected myofascial strain fully healed/resolved, as stated by the May 2012 VA examiner?  If not, please indicate which symptoms are related to the Veteran's service-connected myofascial strain of the left paraspinal muscles, as opposed to any symptoms that are manifestations of a nonservice-connected disability.  If it is not possible to separate such symptomatology, please state so in the report.

In response, an unfavorable February 2014 medical opinion was received from a VHA orthopedic spine surgery specialist.  Based on a review of the Veteran's relevant medical history and claims folder, the VHA examiner opined that it was "unlikely" that the Veteran's current degenerative disc disease of the lumbar spine and bilateral neuropathy of the lower extremities had its onset or manifested during service or is otherwise related to the Veteran's in-service low back injury.  The VHA examiner reasoned that the Veteran's body mass index (BMI) of 35.7 (270 pounds, 73 inches tall) meets Class II obesity standards.  He was also noted to be a tobacco user, which is associated with degenerative disc disease of the lumbar spine.  The examiner added that the Veteran was not simply overweight, he was "obese," with an elevated BMI that is also associated with degenerative disc disease of the lumbar spine.  The examiner listed several medical treatise articles in support of these findings.  The Court has held that medical treatises "can provide important support when combined with an opinion of a medical professional."  Mattern v. West, 12 Vet. App. 222, 228 (1999); Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  Finally, the VHA examiner added that lumbar spine degenerative disc disease can lead to bilateral neuropathy of the lower extremities.  The examiner assessed that the Veteran's neuropathy was "likely caused" by degenerative disc disease.  The degenerative disc disease was likely the result of the natural progression of the Veteran's disease from chronological age combined with the increased biomechanical demands produced by the Veteran's obesity and cellular injury caused by the Veteran's tobacco use.  

Overall, when considered in conjunction with the earlier VA examinations of record, the February 2014 VHA medical opinion was thorough, based on a review of the evidence of record, and supported by a detailed rationale.  The Court has stated that an examination or opinion is adequate when it sufficiently informs the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.   Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).   In addition, the private and VA clinical evidence of record provides support for the unfavorable opinions.  For these reasons, the Board finds that the unfavorable VHA opinion and VA examinations and opinions outweigh the favorable private opinion of record from Dr. S.B., which was a conditional opinion offered with no specific rationale.  

With regard to lay evidence of a nexus of current degenerative disc disease and arthritis of the lumbar spine with bilateral neuropathy of the lower extremities to the in-service injury, the Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is indeed competent to report purported symptoms of lumbar spine and lower extremity symptoms during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  However, neither he nor his representative, without evidence showing that either has medical training or expertise, can competently provide a medical nexus opinion between a current diagnosis such as degenerative disc disease or arthritis or lower extremity neuropathy his in-service injury.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  Moreover, as to the Veteran's lay assertions with regard to nexus, he also does not meet any of the three exceptions for competent lay evidence as listed under Jandreau.  

Furthermore, the Veteran's lay assertions in the present case are outweighed by the clinical findings of the VHA physician specialist, who determined that the there was no nexus between the Veteran's current degenerative disc disease and his in-service injury from 1977.  On several occasions, the Veteran himself also denied continuity of symptomatology or frequent and persistent symptoms for lumbar spine problems after separation from active duty in 1977.  See e.g., SSA disability records from the early 1990s.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for degenerative disc disease and arthritis of the lumbar spine with bilateral neuropathy of the lower extremities, on a direct basis.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


III.  Secondary Service Connection Analysis

The Veteran has asserted that his degenerative disc disease of the lumbar spine and arthritis with bilateral neuropathy of the lower extremities was caused or aggravated by his service-connected myofascial strain.  See April 2007 VA Form 9; February 2011 NOD; April 2012 VA Form 9.

With regard to secondary service connection, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to secondary service connection for degenerative disc disease of the lumbar spine and arthritis with bilateral neuropathy of the lower extremities.  With regard to secondary service connection, the Board finds there is simply no probative evidence of record that the Veteran's service-connected myofascial strain of the lumbar spine caused or aggravated any of his current lumbar spine and neuropathy disorders.  38 C.F.R. § 3.310(a), (b).  No medical professional of record has provided an opinion to support the Veteran's general assertions of secondary service connection.  In fact, there is strong evidence weighing against a finding of secondary service connection.  In particular, the May 2012 VA spine examiner, who is a spinal cord physician,  determined that that the Veteran's degenerative disc disease and osteoarthritis were not caused or aggravated by the service-connected myofascial strain.  Instead, the degenerative disc disease and osteoarthritis were the result of post-service heavy labor jobs and multiple MVAs.  There is no contrary medical opinion of record.  Moreover, the Veteran was afforded another VA examination in May 2013 by the same previous May 2012 VA spinal cord physician.  The examiner again concluded that the Veteran's degenerative disc disease and osteoarthritis were not caused or aggravated by the service-connected myofascial strain.  The examiner reasoned that the Veteran's degenerative disc disease and osteoarthritis was the natural progress of his obesity.  

Finally, an unfavorable February 2014 medical opinion was received from a VHA orthopedic spine surgery specialist.  Based on a review of the Veteran's relevant medical history and claims folder, the VHA examiner opined that it was "unlikely" that the service-connected myofascial strain caused or aggravated the Veteran's degenerative disc disease of the lumbar spine.  In contrast to the "strong" evidence for aging, obesity, or tobacco use, there has never been a study to the VHA examiner's knowledge linking myofascial strain with degenerative disc disease.  The VHA specialist added that the Veteran's neuropathy of the lower extremity was "likely" caused by the Veteran's nonservice-connected degenerative disc disease.  The examiner also emphasized that the Veteran's service-connected myofascial strain had fully healed and resolved with MRI confirmation.  The VA examinations and VHA opinions of record are based on a review of the relevant evidence of record, are uncontroverted, and provide clear evidence against the Veteran's secondary service connection claim.

With regard to lay evidence of a nexus between any of his current disabilities to a service-connected disability, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is indeed competent to report purported symptoms of his lumbar spine and lower extremity neuropathy disabilities during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  However, as to the Veteran lay assertions with regard to secondary relationship between his current disabilities and his already service-connected myofascial strain of the lumbar spine, neither he nor his representative has met any of three exceptions for competent lay evidence of a nexus as listed under Jandreau.  Moreover, his lay assertions regarding a secondary relationship are unpersuasive in light of the detailed and clear findings of the VHA specialist and the earlier VA examiners.  

Accordingly, the preponderance of the evidence is against the Veteran's secondary service connection claim for degenerative disc disease of the lumbar spine and arthritis with bilateral neuropathy of the lower extremities.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for degenerative disc disease and arthritis of the lumbar spine with bilateral neuropathy of the lower extremities, to include as secondary to a service-connected myofascial strain of the lumbar spine, is denied.   



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


